Order filed, April 25, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00366-CV
                                    ____________

   R.V. Brothers Inc. aka R.V. Enterprises, Inc. d/b/a V & J Trucking, Appellant

                                             V.

              Paramjjit Singh Toor and Kulwant Singh Nagra, Appellee


                       On Appeal from the 253rd District Court
                             Chambers County, Texas
                          Trial Court Cause No. CV24773


                                          ORDER

       The reporter’s record in this case was due March 6, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order, the Official Court Reporter of the 253rd District Court, to file the
record in this appeal within 30 days of the date of this order.

                                        PER CURIAM